United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-330
Issued: September 27, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2010 appellant filed a timely appeal from a September 16, 2010
schedule award decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant
to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the schedule award decision.
ISSUES
The issues are: (1) whether appellant established that he has more than an eight percent
impairment of the right arm or an eight percent impairment of the left arm for which he received
schedule awards; and (2) whether OWCP properly determined the date of maximum medical
improvement and his rate of pay.
On appeal appellant’s attorney asserts that OWCP should have adjudicated appellant’s
schedule award under the fifth edition of the American Medical Association, Guides to the

1

5 U.S.C. §§ 8101-8193.

Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),2 rather than the sixth edition
of the A.M.A., Guides.3 He further contended that cost-of-living adjustments should have been
applied to appellant’s schedule award since the adjustments went through 2000 but the date of
the schedule award decision was in September 2010.
FACTUAL HISTORY
On May 8, 1998 appellant then a 48-year-old letter carrier, filed an occupational disease
claim for bilateral carpal tunnel syndrome. A May 6, 1998 electromyographic (EMG) study
demonstrated bilateral carpal tunnel syndrome affecting both motor and sensory fibers with no
evidence of diffuse peripheral polyneuropathy in the upper extremities and no evidence of C8-T1
radiculopathy on either side. By decision dated April 8, 1999, an OWCP hearing representative
accepted bilateral carpal tunnel syndrome. On March 23, 1999 Dr. Abram E. Kirschenbaum,
Board-certified in orthopedic and hand surgery, performed a right carpal tunnel release. On
May 18, 1999 he performed a surgical release on the left. Appellant returned to modified duty.
Appellant filed a schedule award claim on May 14, 2002. On June 5, 2002 OWCP
advised him of the medical evidence needed to support an impairment rating and asked that he
provide a recent evaluation. In a November 5, 2002 report, Dr. Arthur H. Tiger, a Boardcertified orthopedic surgeon, provided physical examination findings. He noted that appellant
had a positive Phalen’s sign, persistent bilateral thumb numbness, diminished grip strength,
bilateral thenar atrophy and sensory loss in the median nerve distribution in each hand. He
advised that, in accordance with the A.M.A., Guides, appellant had 30 percent impairment of
both the right and left upper extremities.
In a July 17, 2005 report, an OWCP medical adviser stated that no objective hand data
was provided by Dr. Tiger for an impairment rating. By report dated May 24, 2006,
Dr. Kirschenbaum noted appellant’s report that he had some triggering in his right index, middle
and ring fingers over the past year, no numbness or tingling and that he recently began a desk job
because of ankle problems. He provided physical examination findings of the upper extremities,
noting no significant swelling or scar tenderness. Sensory and motor examination of each hand
was normal with minimal triggering in the right middle finger solely. Tinel’s and Phalen’s signs
were negative. Dr. Kirschenbaum diagnosed favorable outcome following bilateral carpal tunnel
releases with minimal triggering in the right middle finger which did not require treatment.
On November 13, 2007 appellant filed a second schedule award claim and submitted an
August 28, 2007 report from Dr. David Weiss, an osteopath, who advised that in accordance
with the fifth edition of the A.M.A., Guides, appellant had a grade 2 sensory deficit of the right
median nerve of 31 percent, an III/V motor strength deficit of right thumb abduction of 18
percent, a right lateral pinch deficit of 20 percent, for a combined right upper extremity
impairment of 55 percent. Dr. D. Weiss found that appellant had a grade 2 sensory deficit of the
left median nerve of 31 percent, an IV/V motor strength deficit of left thumb abduction of 9
percent, a left lateral pinch deficit of 20 percent, for a total 50 percent left upper extremity
2

A.M.A., Guides (5th ed. 2001).

3

A.M.A., Guides (6th ed. 2008).

2

impairment. He provided QuickDASH scores of 76 percent impairment on the right and 72
percent on the left and advised that maximum medical improvement was reached on
August 28, 2007.
On December 28, 2007 Dr. Henry J. Magliato, an OWCP medical adviser Board-certified
in orthopedic surgery, reviewed the medical record including Dr. D. Weiss’ August 28, 2007
report. He noted that Dr. Kirschenbaum, the treating orthopedic surgeon, who performed both
hand surgeries, advised on May 22, 2006 that appellant’s sensory and motor examination were
normal. Dr. Magliato found that it was hard to believe that appellant’s extremities could have
deteriorated to the degree found by Dr. D. Weiss. He stated that maximum medical
improvement was probably reached on May 22, 2006 and recommended a second opinion
evaluation.
OWCP referred appellant to Dr. Andrew B. Weiss, a Board-certified orthopedic surgeon,
for an impairment evaluation. In a February 11, 2008 report, Dr. A. Weiss noted the history of
injury, reviewed the medical record, and listed appellant’s complaint of right wrist pain with no
complaints of left wrist pain or numbness, tingling or burning in either wrist or hand. He
provided upper extremity examination findings noting negative median nerve compression tests,
negative Phalen’s tests, and negative Tinel’s signs bilaterally. Dr. A. Weiss found normal range
of motion of the fingers and thumbs, and no evidence of de Quervain’s disease in either wrist or
thumb with negative Finkelstein’s tests and no evidence of finger or thumb locking or triggering
in either hand. He diagnosed status post surgical release, bilateral carpal tunnel syndrome, with
no clinical symptomatology of active carpal tunnel syndrome in either wrist or hand.
Dr. A. Weiss advised that, although maximum medical improvement had been reached, he was
unable to determine a date, and concluded that appellant had no impairment, based on the fifth
edition of the A.M.A., Guides.
In a March 14, 2008, Dr. Arnold T. Berman, an OWCP medical adviser and Boardcertified orthopedic surgeon, reviewed the medical record, including Dr. A. Weiss’ February 11,
2008 report. Dr. Berman advised that, in accordance with the fifth edition of the A.M.A.,
Guides, appellant had a 10 percent right impairment of each upper extremity due to residual pain.
In letters dated December 10, 2009 and January 25, 2010, OWCP informed appellant
that, effective May 1, 2009, impairment evaluations were to be completed in accordance with the
sixth edition of the A.M.A., Guides, and asked that his physician provide an appropriate report.
On April 22, 2010 Dr. D. Weiss updated his August 28, 2007 report.4 He diagnosed
cumulative and repetitive trauma disorder and bilateral carpal tunnel syndrome with surgical
releases. Dr. D. Weiss advised that maximum medical improvement was achieved on August 28,
2007 and that, in accordance with Table 15-23 of the sixth edition of the A.M.A., Guides,
appellant had entrapment neuropathy of the right and left median nerves at the wrist. He
determined that appellant had a grade 3 modifier for test findings, a grade 3 modifier for history,
and a grade 3 modifier for physical examination on the right due to decreased thumb abduction
and physical examination, and a grade 3 modifier on the left due to atrophy, for a total of 9.
Dr. D. Weiss then found an average of three or an eight percent impairment of each upper
4

Dr. D. Weiss did not reexamine appellant.

3

extremity. He also noted that a QuickDASH score of 76 and 72 on the right and left respectively
also yielded an eight percent impairment of each upper extremity.
On May 7, 2010 Dr. Robert Y. Pick, an OWCP medical adviser Board-certified in
orthopedic surgery, reviewed the record, including the April 22, 2010 report of Dr. D. Weiss. He
advised that maximum medical improvement was reached within six months of appellant’s
May 23, 1999 carpal tunnel release, or no later than December 31, 1999. Dr. Pick agreed that
under Table 15-23, grade 3 modifiers were appropriate for history and physical findings. He
used a grade 2 modifier for test results, based on the May 6, 1998 EMG study, rather than the
grade 3 found by Dr. Weiss. OWCP’s medical adviser then totaled the modifiers and found an
average of 2.67, which he rounded up to 3, and concluded that this also resulted in an eight
percent impairment of each upper extremity.
In letters dated June 22 and August 16, 2010, OWCP forwarded Dr. Pick’s report to
Dr. D. Weiss and asked that he respond to Dr. Pick’s conclusion that maximum medical
improvement was reached on December 31, 1999.
By letter dated August 13, 2010,
Dr. D. Weiss advised that he agreed with Dr. Pick’s assessment that appellant reached maximum
medical improvement on December 31, 1999.
By decision dated September 16, 2010, appellant was granted a schedule award for an
eight percent impairment of the right upper extremity and an eight percent impairment on the
left. The award was for 49.92 weeks, to run from December 31, 1999 to December 14, 2000.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP adopted the
A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.8
For decisions issued after May 1, 2009, the sixth edition will be used.9
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.10 In
Table 15-23, grade modifiers levels (ranging from zero to four) are described for the categories
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

A.M.A., Guides, supra note 3 at 449.

4

test findings, history and physical findings. The grade modifier levels are averaged to arrive at
the appropriate overall grade modifier level and to identify a default rating value. The default
rating value may be modified up or down by one percent based on functional scale, an
assessment of impact on daily living activities.11
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.12
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for bilateral carpal tunnel syndrome. On May 14,
2002 appellant filed a schedule award, and by decision dated September 16, 2010, he was
granted a schedule award for an eight percent impairment of the right upper extremity and an
eight percent impairment on the left.
Regarding appellant’s argument on appeal that the fifth edition of the A.M.A., Guides
should be used in assessing his impairment, the Board notes that the method used in rating
impairment for purposes of a schedule award is a matter which rests in the sound discretion of
the Director. In the case Harry D. Butler,13 the Board addressed OWCP’s use of the A.M.A.,
Guides to evaluate impairment since the first edition single volume published in 1971. The
Director has adopted the subsequent editions of the A.M.A., Guides and stated the specific date
when use of each edition should be made applicable to claims under FECA. Appellant has not
established that the Director abused the discretion delegated under section 8107 or the
implementing federal regulations to make the sixth edition of the A.M.A., Guides applicable to
all claimants as of May 1, 2009. The fact that the sixth edition revises the evaluation methods
used in previous editions does not establish an abuse of discretion. As noted in FECA Bulletin
No. 09-03,14 the American Medical Association periodically revises the A.M.A., Guides to
incorporate current scientific clinical knowledge and judgment and to establish standardized
methodologies for calculating permanent impairment.
The sixth edition of the A.M.A., Guides became effective on May 1, 2009.15 The only
medical reports of record that comport with an impairment analysis in accordance with the sixth
edition are those of Dr. D. Weiss, appellant’s physician, dated April 22, 2010, and that of
Dr. Pick, an OWCP medical adviser, dated May 7, 2010. Both physicians properly applied the
standards of the sixth edition and utilized Table 15-23 and addressed the appropriate grade
11

Id. at 448-50.

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
13

43 ECAB 859 (1992).

14

Supra note 10.

15

Id.

5

modifiers. While their individual analyses may have differed to a minor extent regarding the
modifier for test results, this did not result in a different impairment rating. Each concluded that
appellant had an eight percent impairment of the right upper extremity and an eight percent
impairment on the left.
As there is no additional probative medical evidence regarding appellant’s entitlement to
a schedule award under the sixth edition of the A.M.A., Guides, OWCP properly found that he
was entitled to an eight percent impairment for each upper extremity.16
LEGAL PRECEDENT -- ISSUE 2
It is well established that the period covered by the schedule award commences on the
date that the employee reaches maximum medical improvement from the residuals of the
accepted employment injury. The Board has explained that maximum medical improvement
means that the physical condition of the injured member of the body has stabilized and will not
improve further. The determination of whether maximum medical improvement has been
reached is based on the probative medical evidence of record, and is usually considered to the
date of the evaluation by the attending physician which is accepted as definitive by OWCP.17
The Board has noted a reluctance to find a date of maximum medical improvement, which is
retroactive to the award, as retroactive awards often result in payment of less compensation
benefits. The Board requires persuasive proof of maximum medical improvement of the
selection of a retroactive date of maximum medical improvement.18
ANALYSIS -- ISSUE 2
Regarding appellant’s argument on appeal that he is entitled to cost-of-living adjustments
to his schedule award pay rate through 2010, as noted above, the period covered by the schedule
award commences on the date that the employee reaches maximum medical improvement from
the residuals of the accepted employment injury.19 The Board has noted a reluctance to find a
date of maximum medical improvement which is retroactive to the award, as retroactive awards
often result in payment of less compensation benefits.20 In this case, the record contains
persuasive evidence of maximum medical improvement reached in 1999. OWCP’s medical
adviser, Dr. Pick, advised that maximum medical improvement was reached within six months of
appellant’s May 23, 1999 carpal tunnel release, or no later than December 31, 1999.
Dr. D. Weiss, an attending physician, agreed with this conclusion on August 13, 2010.
The determination of maximum medical improvement rests with the medical evidence.
As the two physicians, who provided impairment ratings in accordance with the sixth edition of
16

See B.C., Docket No. 10-2061 (issued May 19, 2011).

17

Mark A. Holloway, 55 ECAB 321 (2004).

18

P.C., 58 ECAB 529 (2007).

19

Mark A. Holloway, supra note 17.

20

P.C., supra note 18.

6

the A.M.A., Guides, advised that maximum medical improvement was reached on December 31,
1999, the Board finds this evidence clear and convincing such that it was proper for OWCP to
begin payment for his schedule award at that time.21
Appellant may request an increased schedule award based on evidence of a new exposure
or medical evidence showing progression of an employment-related condition resulting in an
increased impairment.
CONCLUSION
The Board finds that appellant has no more than an eight percent permanent impairment
of the each upper extremity, and that OWCP properly determined the date of maximum medical
improvement.
ORDER
IT IS HEREBY ORDERED THAT the September 16, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 27, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

21

L.H., 58 ECAB 561 (2007).

7

